Order, Supreme Court, New York County (Alvin Klein, J.), entered July 8,1983, denying plaintiff’s motion for summary judgment and for a stay of the pending trial of the underlying personal injury action, affirmed, with costs. We do not construe the previous opinion of this court in Homey v Tisyl Taxi Corp. (93 AD2d 291) as excluding the possibility that the evidence the retrial a of on the basis of a negligently inflicted injury within the coverage of the insurance policy. Concur—Murphy, P. J., Sandler, Sullivan, Carro and Asch, JJ.